UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7630



In Re: ROBERT MARTIN BARRITT,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-30-5)


Submitted:   December 20, 2001            Decided:   February 5, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Martin Barritt, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On September 21, 2001, Robert Martin Barritt filed a petition

for a writ of mandamus requesting this court to direct the district

court to enter a ruling in his petition under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001), filed in the district court on March 1,

2001.   Barritt filed a document titled Motion for Discharge for

Failure to Process on June 4, 2001, and the district court referred

this motion to a magistrate judge the day it was received.   Because

there has been no undue delay in acting on Barritt’s habeas peti-

tion, mandamus relief is not warranted.   Accordingly, we deny the

petition for a writ of mandamus.

     We further deny Barritt’s related motions for en banc consid-

eration, a hearing, to admit evidence, for designation of record,

and for reconsideration of the assessment of a filing fee under the

Prison Litigation Reform Act, 42 U.S.C.A. § 1915 (West Supp. 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                     PETITION DENIED




                                   2